Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October 2, 2020 by and among Invitae Corporation, a Delaware corporation
(the “Company”), and the “Investors” named in that certain Securities Purchase
Agreement by and among the Company and the Investors, dated as of June 21, 2020
(the “Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

The parties hereby agree as follows:

1.    Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
Registrable Securities.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for the Shares, now owned or
hereafter acquired by any of the Investors; whether by merger, charter amendment
or otherwise; provided, that a security shall cease to be a Registrable Security
upon (A) sale pursuant to a Registration Statement or Rule 144 under the 1933
Act, or (B) such security becoming eligible for sale without restriction by the
Investors pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1) (or any successor thereto) promulgated under the 1933 Act.

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement other than
a registration statement on Form S-4 or S-8 or any successor forms thereto.

“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.

“SEC” means the U.S. Securities and Exchange Commission.

2.    Registration.

(a)    Registration Statements. Promptly following the Closing Date but no later
than sixty (60) days after the Closing Date (the “Filing Deadline”), the Company
shall prepare and file with the SEC one or more Registration Statements covering
the resale of all of the Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415. Any Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the 1933 Act and the 1934 Act).
Subject to any SEC comments, any Registration Statement shall include the plan
of distribution attached hereto as Exhibit A; provided, however, that no
Investor shall be named as an “underwriter” in such a Registration Statement
without the Investor’s prior written consent. Such a Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of common stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. Each such
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the applicable Investors prior to its filing or
other submission.



--------------------------------------------------------------------------------

(b)    Expenses. The Company will pay all expenses associated with each
Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws and
listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

(c)    Effectiveness.

(i)    The Company shall use commercially reasonable efforts to have each
Registration Statement declared effective as soon as practicable. By 5:30 p.m.
(Eastern time) on the second Business Day following the date on which the
Registration Statement is declared effective by the SEC, the Company shall file
with the SEC, in accordance with Rule 424 under the 1933 Act, the final
prospectus to be used in connection with sales pursuant to such Registration
Statement. The Company shall notify the applicable Investors by facsimile or
e-mail as promptly as practicable, and in any event, within twenty-four
(24) hours, after any Registration Statement is declared effective and shall
simultaneously provide the applicable Investors with copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby.

(ii)    For a total of not more than ninety (90) days (which need not be
consecutive) in any twelve (12) month period, the Company may suspend the use of
any Prospectus included in any Registration Statement contemplated by this
Section 2 in the event that the Company determines in good faith that such
suspension is necessary to (A) delay the disclosure of material non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Company, in the best interests of the Company
or (B) amend or supplement the affected Registration Statement or the related
Prospectus so that such Registration Statement or Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that the Company shall promptly
(1) notify each Investor in writing of the commencement of an Allowed Delay, but
shall not (without the prior written consent of an Investor) disclose to such
Investor any material non-public information giving rise to an Allowed Delay, it
being understood by each Investor that such notification by the Company may in
and of itself constitute material non-public information, (2) advise the
Investors in writing to cease sales under such Registration Statement until the
end of the Allowed Delay and (3) use commercially reasonable efforts to
terminate an Allowed Delay as promptly as practicable.

(d)    Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.

(i)    If a Registration Statement covering the Registrable Securities is not
filed with the SEC on or prior to the Filing Deadline, the Company will make pro
rata payments to each Investor then holding Registrable Securities, as
liquidated damages and not as a penalty (the “Registration Liquidated Damages”),
in an amount equal to 1% of the aggregate amount invested by such Investor for
the initial day of failure to file such Registration Statement by the Filing
Deadline and for each subsequent 30-day period (pro rata for any portion
thereof) thereafter for which no such Registration Statement is filed with
respect to the Registrable Securities. Such payments shall constitute the
Investors’ exclusive monetary remedy for such events, but shall not affect the
right of the Investor to seek injunctive relief. Such payments shall be made to
each Investor then holding Registrable Securities in cash no later than ten
(10) Business Days after the end of the date of the initial failure to file such
Registration Statement by the Filing Deadline and each subsequent 30-day period,
as applicable. Interest shall accrue at the rate of one percent (1%) per month
on any such liquidated damages payments that shall not be paid by the applicable
payment date until such amount is paid in full.

(ii)    If (A) a Registration Statement covering the Registrable Securities is
not declared effective by the SEC prior to the earlier of (1) five (5) Business
Days after the SEC informs the Company that no review of such Registration
Statement will be made or that the SEC has no further comments on such
Registration Statement or (2) the 120th day after the Closing Date (or the 150th
day if the SEC reviews such Registration Statement), or (B) after a Registration
Statement has been declared effective by the SEC, sales cannot be made pursuant
to such Registration Statement for any reason (including, without limitation, by
reason of a stop order or the Company’s failure to update such Registration
Statement), but excluding any Allowed Delay or the

 

2



--------------------------------------------------------------------------------

inability of any Investor to sell the Registrable Securities covered thereby due
to market conditions or (C) after the date six months following the Closing
Date, and only in the event a Registration Statement is not effective or
available to sell all Registrable Securities, the Company fails to file with the
SEC any required reports under Section 13 or 15(d) of the 1934 Act such that it
is not in compliance with Rule 144(c)(1), as a result of which the Investors who
are not Affiliates of the Company are unable to sell Registrable Securities
without restriction under Rule 144 (or any successor thereto) promulgated under
the 1933 Act (each of (A), (B) and (C), a “Maintenance Failure”), then the
Company will make pro rata payments to each Investor then holding Registrable
Securities, as liquidated damages and not as a penalty (the “Effectiveness
Liquidated Damages” and together with the Registration Liquidated Damages, the
“Liquidated Damages”), in an amount equal to 1% of the aggregate amount invested
by such Investor for the Registrable Securities then held by such Investor for
the initial day of a Maintenance Failure and for each 30-day period (pro rata
for any portion thereof) thereafter until the Maintenance Failure is cured
(each, a “Blackout Period”). The Effectiveness Liquidated Damages shall be paid
monthly within ten (10) Business Days of the end of the date of such Maintenance
Failure and each subsequent 30-day period, as applicable. Such payments shall be
made to each Investor then holding Registrable Securities in cash. Interest
shall accrue at the rate of one percent (1%) per month on any such liquidated
damages payments that shall not be paid by the applicable payment date until
such amount is paid in full.

(iii)    The parties agree that (A) notwithstanding anything to the contrary
herein or in the Purchase Agreement, no Liquidated Damages shall be payable with
respect to any period after the expiration of the Effectiveness Period (as
defined below) (it being understood that this sentence shall not relieve the
Company of any Liquidated Damages accruing prior to the expiration of the
Effectiveness Period), and in no event shall the aggregate amount of Liquidated
Damages payable to an Investor exceed, in the aggregate, three percent (3%) of
the aggregate purchase price paid by such Investor pursuant to the Purchase
Agreement and (B) except with respect to (1) the initial day of failure to file
a Registration Statement by the Filing Deadline and (2) the initial day of any
Maintenance Failure, in no event shall the Company be liable in any thirty
(30) day period for Liquidated Damages under this Agreement in excess of one
percent (1%) of the aggregate purchase price paid by the Investors pursuant to
the Purchase Agreement.

(e)    Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use commercially reasonable efforts to
advocate before the SEC its reasonable position that the offering contemplated
by such Registration Statement is a valid secondary offering and not an offering
“by or on behalf of the issuer” as defined in Rule 415 and that none of the
Investors is an “underwriter.” The Investors shall have the right to select one
legal counsel to review and oversee any registration or matters pursuant to this
Section 2(e), including participation in any meetings or discussions with the
SEC regarding the SEC’s position and to comment on any written submission made
to the SEC with respect thereto, which counsel shall be designated by the
holders of a majority of the Registrable Securities. In the event that, despite
the Company’s commercially reasonable efforts and compliance with the terms of
this Section 2(e), the SEC does not alter its position, the Company shall
(i) remove from such Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of Rule
415 (collectively, the “SEC Restrictions”); provided, however, that the Company
shall not agree to name any Investor as an “underwriter” in such Registration
Statement without the prior written consent of such Investor. Any cut-back
imposed on the Investors pursuant to this Section 2(e) shall be allocated among
the Investors on a pro rata basis and shall be applied first to any of the
Registrable Securities of such Investor as such Investor shall designate, unless
the SEC Restrictions otherwise require or provide or the Investors otherwise
agree. No liquidated damages shall accrue as to any Cut Back Shares until such
date as the Company is able to effect the registration of such Cut Back Shares
in accordance with any SEC Restrictions applicable to such Cut Back Shares (such
date, the “Restriction Termination Date”). From and after the Restriction
Termination Date applicable to any Cut Back Shares, all of the provisions of
this Section 2 (including the Company’s obligations with respect to the filing
of a Registration Statement and its obligations to use commercially reasonable
efforts to have such Registration Statement declared effective within the time
periods set forth herein and the liquidated damages provisions relating thereto)
shall again be applicable to such Cut Back Shares; provided, however, that
(i) the Filing Deadline for such Registration Statement including such Cut Back
Shares shall be no earlier than twenty (20) Business Days after such Restriction
Termination Date, and (ii) the date by which the Company is required to obtain
effectiveness with respect to such Cut Back Shares under Section 2(c) shall be
no earlier than the 100th day immediately after the Restriction Termination Date
(or no earlier than the 130th day if the SEC reviews such Registration
Statement).

 

3



--------------------------------------------------------------------------------

3.    Company Obligations. The Company will use commercially reasonable efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a)    use commercially reasonable efforts to cause such Registration Statement
to become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
held by non-affiliates of the Company covered by such Registration Statement as
amended from time to time, have been sold, and (ii) the date on which all
Registrable Securities covered by such Registration Statement may be sold by
non-affiliates without restriction pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the 1933 Act (the “Effectiveness Period”) and advise the
Investors promptly in writing when the Effectiveness Period has expired;

(b)    prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and the related Prospectus as may be
necessary to keep such Registration Statement effective for the Effectiveness
Period and to comply with the provisions of the 1933 Act and the 1934 Act with
respect to the distribution of all of the Registrable Securities covered
thereby;

(c)    provide copies to and permit each Investor to review each applicable
Registration Statement and all amendments and supplements thereto no fewer than
three (3) days prior to their filing with the SEC and to furnish reasonable
comments thereon;

(d)    furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor that are covered by such Registration Statement;

(e)    use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest practical
moment;

(f)    prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for the offer and sale under the securities or blue sky
laws of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

(g)    use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h)    promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (provided that such notice shall not, without the
prior written consent of an Investor, disclose to such Investor any material
non-public information

 

4



--------------------------------------------------------------------------------

regarding the Company, it being understood by each Investor that such notice may
in and of itself constitute material non-public information), and promptly
prepare, file with the SEC and furnish to such holder a supplement to or an
amendment of such Prospectus as may be necessary so that such Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

(i)    otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this Section 3(i),
“Availability Date” means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter);

(j)    if requested by an Investor, the Company shall (i) as soon as
practicable, incorporate in a prospectus supplement or post-effective amendment
such information as an Investor reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable, make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by an Investor holding any
Registrable Securities;

(k)    within two (2) Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC; and

(l)    with a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of common stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
current public information available, as those terms are understood and defined
in Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
who are not affiliates pursuant to Rule 144 or any other rule of similar effect
or (B) such date as all of the Registrable Securities held by non-affiliates
shall have been resold; (ii) file with the SEC in a timely manner all reports
and other documents required of the Company under the 1934 Act; and
(iii) furnish to each Investor upon request, as long as such Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the 1934 Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Investor of any rule or regulation of the SEC that permits the sale
of any such Registrable Securities without registration.

4.    Obligations of the Investors.

(a)    Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities, and shall
execute such

 

5



--------------------------------------------------------------------------------

documents in connection with such registration as the Company may reasonably
request. At least five (5) Business Days prior to the first anticipated filing
date of any Registration Statement, the Company shall notify each Investor of
the information the Company requires from such Investor if such Investor elects
to have any of the Registrable Securities included in such Registration
Statement. An Investor shall provide such information to the Company at least
two (2) Business Days prior to the first anticipated filing date of such
Registration Statement if such Investor elects to have any of the Registrable
Securities included in such Registration Statement. It shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Registrable Securities of any
particular Investor or to make any Liquidated Damages payments set forth in this
Agreement to such Investor that such Investor furnish to the Company the
information regarding itself, the Registrable Securities and other shares of
common stock of the Company held by it and the intended method of disposition of
the Registrable Securities held by it (if different from the Plan of
Distribution set forth on Exhibit A hereto) as shall be reasonably required to
effect and maintain the registration of such Registrable Securities.

(b)    Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c)    Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

(d)    Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.

5.    Indemnification.

(a)    Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, partners, members, employees
and agents, and each other person, if any, who controls such Investor within the
meaning of the 1933 Act, against any losses, claims, damages or liabilities,
joint or several, to which they may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement or omission or alleged omission of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state in a Blue Sky Application a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration, and will reimburse such Investor, and each such officer, director,
partner, member, employee, agent and each such controlling person for any legal
or other documented, out-of-pocket expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon (i) an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Investor or any such controlling person in writing
specifically for use in such Registration Statement, Prospectus or Blue Sky
Application, (ii) the use by an Investor of an outdated or defective Prospectus
after the Company has notified such Investor in writing that such Prospectus is
outdated or defective or (iii) an Investor’s failure to send or give a copy of
the Prospectus or supplement (as then amended or supplemented), if required (and
not exempted) to the Persons asserting an untrue statement or omission or
alleged untrue statement or omission at or prior to the written confirmation of
the sale of Registrable Securities.

 

6



--------------------------------------------------------------------------------

(b)    Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders, agents and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities or expenses (including reasonable attorney
fees) resulting from any untrue or alleged untrue statement of a material fact
or any omission or alleged omission of a material fact required to be stated in
any Registration Statement or Prospectus or preliminary Prospectus or amendment
or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent that such untrue statement or
omission, or alleged untrue statement or omission, is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. Except to the extent that any such losses, claims, damages,
liabilities or expenses are finally judicially determined to have resulted from
an Investor’s fraud or willful misconduct, in no event shall the liability of an
Investor be greater in amount than the dollar amount of the proceeds (net of all
expense paid by such Investor in connection with any claim relating to this
Section 5 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in such
Registration Statement giving rise to such indemnification obligation.

(c)    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (A) the indemnifying party
has agreed in writing to pay such fees or expenses, (B) the indemnifying party
shall have failed to assume the defense of such claim and employ counsel
reasonably satisfactory to such person or (C) in the reasonable judgment of any
such person, based upon written advice of its counsel, a conflict of interest
exists between such person and the indemnifying party with respect to such
claims (in which case, if the person notifies the indemnifying party in writing
that such person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such person); and provided, further, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations hereunder, except to the
extent that such failure to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

(d)    Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation.
Except to the extent that any such losses, claims, damages or liabilities are
finally judicially determined to have resulted from a holder of Registrable
Securities’ fraud or willful misconduct, in no event shall the contribution
obligation of such holder be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 5 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

6.    Miscellaneous.

(a)    Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act of the Required Investors.

 

7



--------------------------------------------------------------------------------

(b)    Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c)    Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that such Investor complies with all laws applicable thereto,
and the provisions of the Purchase Agreement, and provides written notice of
assignment to the Company promptly after such assignment is effected, and such
person agrees in writing to be bound by all of the provisions contained herein.

(d)    Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors, provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the common stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

(e)    Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f)    Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.

(g)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h)    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i)    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

(j)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

8



--------------------------------------------------------------------------------

(k)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:     INVITAE CORPORATION     By:  

/s/ Shelly D. Guyer                                        

      Name:   Shelly D. Guyer                           Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

INVESTOR:

 

667, L.P.

By: BAKER BROS. ADVISORS LP, management company and investment adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner to 667, L.P., and not as the general partner

 

By:  

/s/ Scott L. Lessing

  Name:   Scott L. Lessing   Title:   President

 

BAKER BROTHERS LIFE SCIENCES, L.P.

By: BAKER BROS. ADVISORS LP, management company and investment adviser to Baker
Brothers Life Sciences, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to Baker Brothers Life
Sciences, L.P., and not as the general partner

 

By:  

/s/ Scott L. Lessing

  Name:   Scott L. Lessing   Title:   President



--------------------------------------------------------------------------------

INVESTOR: Perceptive Life Sciences Master Fund, Ltd

 

By:  

/s/ James H Mannix

  Name:    James H Mannix   Title:    COO



--------------------------------------------------------------------------------

INVESTOR: PERCEPTIVE CREDIT HOLDINGS III, LP

By: PERCEPTIVE CREDIT OPPORTUNITIES GP, LLC,

its General Partner

 

By:  

/s/ Sam Chawla

  Name:   Sam Chawla   Title:   Portfolio Manager By:  

/s/ James Mannix

  Name:   James Mannix   Title:   Chief Operating Officer



--------------------------------------------------------------------------------

INVESTOR: CASDIN PARTNERS MASTER FUND, L.P.

 

By:  

/s/ Eli Casdin                    

  Name:   Eli Casdin   Title:   Managing Partner



--------------------------------------------------------------------------------

INVESTOR:    

Redmile Capital Offshore Fund (ERISA), Ltd.

By: Redmile Group, LLC, investment manager

    By:  

/s/ Joshua Garcia                                        

      Name:   Josh Garcia                                               Title:  
CFO



--------------------------------------------------------------------------------

INVESTOR:    

Redmile Capital Offshore Master Fund, Ltd.

By: Redmile Group, LLC, investment manager

    By:  

/s/ Joshua Garcia                                        

      Name:   Josh Garcia                                               Title:  
CFO



--------------------------------------------------------------------------------

INVESTOR:    

Redmile Capital Offshore II Master Fund, Ltd.

By: Redmile Group, LLC, investment manager

    By:  

/s/ Joshua Garcia                                        

      Name:   Josh Garcia                                               Title:  
CFO



--------------------------------------------------------------------------------

INVESTOR:  

Redmile Capital Fund, LP

By: Redmile Group, LLC, investment manager

  By:  

/s/ Joshua Garcia                                        

    Name:   Josh Garcia                                             Title:   CFO



--------------------------------------------------------------------------------

INVESTOR:  

Redmile Strategic Master Fund, LP

By: Redmile Group, LLC, investment manager

  By:  

/s/ Joshua Garcia                                        

    Name:   Josh Garcia                                             Title:  
CFO                                         



--------------------------------------------------------------------------------

INVESTOR:  

Redmile Biopharma Investments II, L.P.

By: Redmile Biopharma Investments II (GP), LLC, its general partner

  By:  

/s/ Joshua Garcia                                        

    Name:   Josh Garcia                                             Title:  
Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR:  

REDMILE PRIVATE INVESTMENTS II, L.P.

By: Redmile Private Investments II (GP), LLC, its general partner

By: Redmile Group, LLC, its managing member

  By:  

/s/ Joshua Garcia                                        

    Name:   Josh Garcia                                             Title:   CFO



--------------------------------------------------------------------------------

INVESTOR:  

DEERFIELD PARTNERS, L.P.

By: Deerfield Mgmt, L.P.

General Partner

By: J.E. Flynn Capital, LLC

General Partner

  By:  

/s/ David J. Clark                                        

    Name:   David J. Clark                                             Title:  
Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR:   FARALLON CAPITAL PARTNERS, L.P.   By:  

/s/ Philip Dreyfuss                                        

    Name:   Philip Dreyfuss                                             Title:  
Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR:   FARALLON CAPITAL INSTITUTIONAL PARTNERS, L.P.   By:  

/s/ Philip Dreyfuss                                        

    Name:   Philip Dreyfuss                                             Title:  
Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR:   FARALLON CAPITAL INSTITUTIONAL PARTNERS II, L.P.   By:  

/s/ Philip Dreyfuss                    

    Name:   Philip Dreyfuss                         Title:   Authorized
Signatory



--------------------------------------------------------------------------------

INVESTOR:   FARALLON CAPITAL INSTITUTIONAL PARTNERS III, L.P.   By:  

/s/ Philip Dreyfuss                                        

    Name:   Philip Dreyfuss                                             Title:  
Authorized Signatory                    



--------------------------------------------------------------------------------

INVESTOR:   FOUR CROSSINGS INSTITUTIONAL PARTNERS V, L.P.   By:  

/s/ Philip Dreyfuss                                        

    Name:   Philip Dreyfuss                                             Title:  
Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR:   FARALLON CAPITAL OFFSHORE INVESTORS II, L.P.   By:  

/s/ Philip Dreyfuss                                        

    Name:   Philip Dreyfuss                                             Title:  
Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR:   FARALLON CAPITAL F5 MASTER I, L.P.   By:  

/s/ Philip Dreyfuss                    

    Name:   Philip Dreyfuss                                             Title:  
Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR:   FARALLON CAPITAL (AM) INVESTORS, L.P.   By:  

/s/ Philip Dreyfuss                                        

    Name:   Philip Dreyfuss                                             Title:  
Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR: DRIEHAUS EVENT DRIVEN FUND (A

Series of Driehaus Mutual Funds)

 

By:  

/s/ Janet McWilliams                                        

  Name:   Janet McWilliams                                           Title:  
Chief Legal Officer



--------------------------------------------------------------------------------

INVESTOR: DRIEHAUS LIFE SCIENCES MASTER FUND, L.P.

 

By:  

/s/ Janet McWilliams                                        

  Name:   Janet McWilliams   Title:   General Counsel of Driehaus Capital
Management LLC, its Investment Adviser



--------------------------------------------------------------------------------

INVESTOR: ROCK SPRINGS CAPITAL MASTER FUND LP

BY: Rock Springs General Partner LLC, its general partner

 

By:  

/s/ Kris Jenner                                        

  Name:   Kris Jenner                                           Title:   Member



--------------------------------------------------------------------------------

INVESTOR: FOUR PINES MASTER FUND LP

BY: Four Pines General Partner LLC, its general partner

 

By:  

/s/ Kris Jenner                    

  Name:   Kris Jenner                       Title:   Member



--------------------------------------------------------------------------------

INVESTOR:

 

By:  

/s/ Paul Manning                    

  Name:   Paul B. Manning                       Title:  



--------------------------------------------------------------------------------

INVESTOR:  

Soleus Capital Master Fund, L.P.

By Soleus Capital, LLC, as general partner

  By:  

/s/ Steven Musumeci                    

    Name:   Steven Musumeci                                             Title:  
COO



--------------------------------------------------------------------------------

INVESTOR:

 

By:  

/s/ Randal Scott                    

  Name:   Randal Scott                       Title:  